Name: Commission Regulation (EEC) No 3610/91 of 11 December 1991 concerning the stopping of fishing for common sole by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 343/ 16 Official Journal of the European Communities 13 . 12. 91 COMMISSION REGULATION (EEC) No 3610/91 of 11 December 1991 concerning the stopping of fishing for common sole by vessels flying the flag of Belgium fishing for this stock as from 6 December 1991 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3926/90 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1991 and certain conditions under which they may be fished (3), as last amended by Regula ­ tion (EEC) No 2381 /91 (4), provides for common sole quotas for 1991 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; / Whereas, according to the information communicated to the Commission, catches of common sole in the waters of ICES division VII f and g by vessels flying the flag of Belgium or registered in Belgium have reached the quota allocated for 1991 ; whereas Belgium has prohibited HAS ADOPTED THIS REGULATION : Article 1 Catches of common sole in the waters of ICES division VII f and g by vessels flying the flag of Blegium or regis ­ tered in Belgium are deemed to have exhausted the quota allocated to Belgium for 1991 . Fishing for common sole in the waters of ICES division VII f and g by vessels flying the flag of Belgium or regis ­ tered in Belgium is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the above mentioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 6 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1991 . For the Commission Manuel MARÃ N Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p . 2. (3) OJ No L 378, 31 . 12. 1990, p . 1 . (4) OJ No L 219, 7. 8 . 1991 , p . 2.